TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 19, 2019



                                       NO. 03-19-00506-CR


                                  The State of Texas, Appellant

                                                  v.

                                     Glen Burchers, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment of conviction rendered by the trial court. The State of Texas

has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows the State

of Texas to withdraw its notice of appeal, and dismisses the appeal. The State of Texas shall pay

all costs relating to this appeal, both in this Court and in the court below.